Hill, Chief Justice,
dissenting.
I dissent to Divisions 1 and 2 and the judgment. The expert testimony of Drs. Katalin Ertavy, Jerold Lower and Timothy Bullard established that the defendant was legally insane at least from a period 2 weeks before the incident until at least 1 month after. This uncontradicted expert testimony may not be ignored by a jury. Strickland v. Francis, 738 F2d 1542 (11th Cir. 1984). The defendant’s statement, evidenced by a memorandum by one of the interrogating officers, was insufficient to prove that it was given (and thus the crimes occurred) during a lucid interval. In fact, based upon the medical testimony, the trial court found that defendant’s statements were involuntary. Hence, such statements cannot prove that the defendant was sane when the statements were given. I therefore dissent.